                   Case 19-11626-LSS           Doc 1604         Filed 12/11/20         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

PES HOLDINGS, LLC, et al.,1                                         Case No. 19-11626 (LSS)

                                    Debtors.                        Jointly Administered


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Richard Gage of Weil, Gotshal & Manges LLP, 767 Fifth Avenue,
New York, New York 10153, to represent ICBC Standard Bank Plc in the above-captioned
cases and any and all adversary proceedings commenced therein.

Date: December 9, 2020
      Wilmington, Delaware
                                                             /s/ Zachary I. Shapiro
                                                             Zachary I. Shapiro (No. 5103)
                                                             RICHARDS, LAYTON & FINGER, P.A.
                                                             One Rodney Square
                                                             920 North King Street
                                                             Wilmington, Delaware 19801
                                                             Telephone: (302) 651-7700
                                                             Facsimile: (302) 651-7701
                                                             Email: shapiro@rlf.com




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.



RLF1 24438884v.1
                   Case 19-11626-LSS   Doc 1604      Filed 12/11/20     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of New
York, am admitted to practice before the United States District Court for the Southern
District of New York, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of these cases. I also certify that I am
generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

Dated: December 9, 2020                            /s/ Richard Gage
                                                   Richard Gage
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, NY 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   E-mail: richard.gage@weil.com




                              ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                    LAURIE SELBER SILVERSTEIN
       Dated: December 11th, 2020                   UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
RLF1 24438884v.1
